The plaintiff in error, hereinafter called defendant, was convicted in the district court of Washington county of theft of live stock and was sentenced to serve a term of two years in the state penitentiary.
The record discloses that at the time charged defendant and another committed theft of one large hog. The case rests on circumstantial evidence and also some admissions of defendant. Defendant did not take the stand, but offered testimony tending to prove an alibi. The state's evidence amply sustains the judgment, and we are convinced that the jury did not err in returning a verdict of guilty. The only argument made is that the testimony of the sheriff is not worthy of belief because of his interest *Page 101 
in the case and the testimony of the undersheriff, La Prade, on account of his treatment of defendant in preparing a statement from him. The credibility of the witnesses was for the jury, and this court will not reverse a case on a question of the credibility of the witnesses. We find no objection or exception to any question propounded to nor answer of the sheriff and observe nothing to discredit his testimony. J. T. La Prade, undersheriff, a witness for the state, was called, and when asked about a statement in the nature of an admission of guilt purporting to have been made by defendant to him, objection was made in substance that any statement was obtained by duress. In the absence of the jury the court heard testimony on this point and sustained the objection and excluded the testimony of the witness. In this he was eminently correct. The statement was obtained by duress, it was not competent, and did not go to the jury. The questions propounded were not incompetent or prejudicial, and hence there is no error on this point.
The case is affirmed.
DAVENPORT, P. J., and CHAPPELL, J., concur.